303 S.E.2d 228 (1983)
CITY OF SANFORD
v.
DANDY SIGNS, INC., and Daniel C. Richardson.
No. 8211DC657.
Court of Appeals of North Carolina.
June 7, 1983.
*229 Love & Wicker by Jimmy L. Love, and David L. Clegg, Sanford, for plaintiff-appellee.
Staton, Perkinson, West & Doster by Stanley W. West, Sanford, for defendants-appellants.
*230 EAGLES, Judge.
The issue on this appeal is whether the defendants' structures existing on the effective date of the 1980 zoning ordinance were lawful under the 1965 zoning ordinance. If so, they are protected by section 26-10-1A of the 1980 ordinance which allows continuation of nonconforming uses that were "lawfully existing on the day before the effective date of this Ordinance."
Ordinances like the ones in this case must be strictly construed because they are in derogation of the common law. See Jones v. Georgia-Pacific Corp., 15 N.C.App. 515, 190 S.E.2d 422 (1972). Everything not clearly within the scope of the language used shall be excluded from the operation of the ordinances, taking the words in their natural and ordinary meaning. See Harrison v. Guilford County, 218 N.C. 718, 12 S.E.2d 269 (1940). Our application of these principles leads us to reverse the judgment below.
The 1965 ordinance defines sign as "a standard structural poster panel or painted sign either free-standing or attached to a building, for the purpose of conveying information, knowledge, or ideas to the public...." The defendants' structure did not technically meet that definition on the day before the effective date of the 1980 ordinance.
But their structures met the definition of "structure." The 1965 ordinance defined that term as "anything erected or constructed which has a relatively permanent ground location or is attached to something which has a relatively permanent ground location." The vertical poles and horizontal slats that were lawfully in place on the day before the effective date of the 1980 ordinance should have been allowed to continue as a section 26-10-1A nonconforming use.
We note the recent case of Bracey Advertising Co., Inc. v. N.C. Dep't of Transp., 62 N.C.App. 197, 302 S.E.2d 490 (1983). That case held that poles in place without signs before the effective date for the enforcement of North Carolina's Outdoor Advertising Control Act would be allowed to continue as nonconforming uses. Quoting from Warner v. W & O, Inc., 263 N.C. 37, 43, 138 S.E.2d 782, 786-87 (1964), Bracey said "[t]he law accords protection to nonconforming users who, relying on the authorization given them, have made substantial expenditures in an honest belief that the project would not violate declared public policy."
On appeal, an ordinance will be construed as a whole. Jackson v. Bd. of Adjustment, 275 N.C. 155, 166 S.E.2d 78 (1969). This rule of construction and our application of the principles stated above leads us to reverse the judgment of the trial court.
Because of our disposition of this case, it is unnecessary to discuss the defendants' other arguments.
Reversed.
VAUGHN, C.J., and HEDRICK, J., concur.